Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Marcia M. Snodgrass, APRN,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1542
Decision No. CR3442

Date: November 5, 2014

DECISION

An administrative contractor for the Centers for Medicare & Medicaid Services (CMS)
denied the December 2013 Medicare enrollment application of Petitioner, Marcia M.
Snodgrass, APRN, because she did not meet the regulatory requirements for a nurse
practitioner. The CMS contractor upheld its determination on reconsideration. Petitioner
requested a hearing before an administrative law judge to challenge that determination.
CMS now moves for summary judgment, which Petitioner opposes.

For the reasons explained below, I grant summary judgment in favor of CMS, affirming
that it had the authority to deny Petitioner’s December 2013 enrollment application.

I. Case Background

Petitioner is a professional nurse licensed as a nurse practitioner in Kansas.’ Petitioner
originally enrolled in Medicare as a nurse practitioner effective October 1, 2002.

' Petitioner designated herself as an APRN, or “advance practice registered nurse,”
which is the functional equivalent of a nurse practitioner. In Kansas, the applicable
license does not distinguish between the two: “APRN/NP (Nurse Practitioner).” See
Petitioner’s Exhibit (P. Ex.) 3, at 1.
CMS Exhibit (Ex.) 1. While Petitioner has remained licensed in Kansas, she does not
deny that a national certifying body that has established standards for nurse practitioners
has not certified her as a nurse practitioner.

As part of the revalidation process, Petitioner submitted a Medicare enrollment
application to the Medicare contractor in September 2010. See 42 C.F.R. § 424.515
(providing the procedures for revalidation of enrollment information, including the
required submission of a Medicare enrollment application). The contractor denied that
application. Petitioner filed a new enrollment application on December 30, 2013. By
letter dated February 28, 2014, the contractor notified Petitioner that her December 2013
enrollment application was denied pursuant to 42 C.F.R. § 424.530(a)(1) because she did
not satisfy the regulatory requirement that a national certifying body certify her as a nurse
practitioner. CMS Ex. 2. The contractor provided Petitioner an opportunity to submit a
corrective action plan (CAP) within 30 days of the notice of the denial. CMS Ex. 2.
There is no record of Petitioner having submitted a CAP. Instead, Petitioner requested
reconsideration by submitting a letter to United States Senator Jerry Moran, whose office,
in turn, forwarded that letter to the CMS contractor. CMS Ex. 3, at 1. On June 9, 2014,
the contractor issued its reconsidered determination, which upheld the denial of
Petitioner’s December 2013 enrollment application because Petitioner had not shown that
a national certifying body had certified her as a nurse practitioner. CMS Ex. 3.
Petitioner then requested a hearing (P. Req. for Hrg.) challenging that determination.

CMS subsequently moved to dismiss Petitioner’s hearing request and, alternatively, for
summary judgment. CMS filed a brief in support of its motion for summary judgment
(CMS Br.). It also filed three proposed exhibits that are identified as CMS Ex. 1 - CMS
Ex. 3. Petitioner opposed CMS’ motion to dismiss and filed a separate brief opposing the
motion for summary judgment (P. Br.) along with six proposed exhibits.” Petitioner did
not properly label her exhibits; however, the exhibit numbers for each set of documents
that Petitioner filed are clear from her description and labeling of the documents in the
Departmental Appeals Board’s electronic filing (DAB E-File) system. Therefore, I refer
to Petitioner’s proposed exhibits as P. Ex. 1 — P. Ex. 6, consistent with the labeling of the
documents in the DAB E-File system.

Petitioner did not object to CMS’ proposed exhibits, and I admit them. CMS did not
object to Petitioner’s proposed exhibits. Ordinarily, 42 C.F.R. § 498.56(e) governs the
admission of new documentary evidence at this level of review. However, because the
determinations issued by the contractor did not warn Petitioner that she could not offer
new documentary exhibits if she did not offer them at the reconsideration level, and
because CMS did not object to their admission, I admit P. Ex. | — P. Ex. 6.

> Upon consideration of CMS’ motion to dismiss and Petitioner’s opposition, I find that
Petitioner has perfected her hearing request and I deny the motion. The remainder of this
decision only addresses CMS’ motion for summary judgment and Petitioner’s opposition.
II. Issue

The issue here is whether the applicable regulations authorize CMS or its contractor to
deny Petitioner’s Medicare enrollment application based on her qualifications at the time
she submitted that enrollment application.

III. Findings of Fact and Conclusions of Law

1. Petitioner did not meet the regulatory qualifications for a nurse practitioner
at the time of her enrollment application.

Medicare Part B pays for certain services that a nurse practitioner provides to program
beneficiaries. 42 C.F.R. § 410.75(c)-(e). The regulation establishes the following
qualifications for nurse practitioners who seek Medicare coverage for their services:

(b) Qualifications. For Medicare Part B coverage of his or her services, a
nurse practitioner must be a registered professional nurse who is authorized
by the State in which the services are furnished to practice as a nurse
practitioner in accordance with State law, and must meet one of the
following:

(1) Obtained Medicare billing privileges as a nurse practitioner for the
first time on or after January 1, 2003, and meets the following
requirements:

(i) Be certified as a nurse practitioner by a recognized national
certifying body that has established standards for nurse practitioners.

(ii) Possess a master’s degree in nursing or a Doctor of Nursing
Practice (DNP) doctoral degree.
(2) Obtained Medicare billing privileges as a nurse practitioner for the
first time before January 1, 2003, and meets the standards in paragraph
(b)(1)(i) of this section.

(3) Obtained Medicare billing privileges as a nurse practitioner for the
first time before January 1, 2001.

42 CFR. § 410.75(b) (italics in original).

It is undisputed that Petitioner does not meet either of the requirements stated in section
410.75(b)(1). She is not certified as a nurse practitioner by a recognized national
certifying body that has established standards for nurse practitioners. P. Br. at 15; P. Req.
for Hrg. at 1; see also P. Ex. 1 at §§ 9-12. She also does not hold a master’s degree in
nursing or a DNP doctoral degree. See P. Br. at 2-3; P. Ex. 1 at§9. At the time of her
2010 enrollment application, only the qualification stated in subsection 410.75(b)(1)(i)
applied to her because she first obtained her Medicare billing privileges as a nurse
practitioner on October 1, 2002, prior to the deadline established in section 410.75(b)(2).
However, neither party addressed in their briefs the legal quandary of whether section
410.75(b)(2) still applied to Petitioner after the contractor denied her 2010 enrollment
application and Petitioner did not further challenge that denial. I need not resolve that
issue because, regardless of whether section 410.75(b)(2) applied to Petitioner’s
December 2013 enrollment application, which is the only application subject to review in
this proceeding, Petitioner needed to comply with at least the certification requirement
listed in section 410.75(b)(1)(i), which she clearly did not.

2. The regulations authorize CMS or its contractor to deny Petitioner’s
enrollment as a nurse practitioner because she did not comply with all of the
applicable enrollment requirements.

CMS or its administrative contractor may deny the enrollment of a provider or supplier if,
among other reasons:

(1) Compliance. The provider or supplier at any time is found not to be in
compliance with the Medicare enrollment requirements described in this
section or on the applicable enrollment application to the type of provider
or supplier enrolling, and has not submitted a plan of corrective action as
outlined in part 488 of this chapter.

42 C.F.R. § 424.530(a)(1) (italics in original). The requirements for a nurse practitioner
to receive Medicare Part B payment for his or her services include those in 42 C.F.R.

§ 410.75(b), which I have outlined above. That regulatory provision does not expressly
state that it is an “enrollment requirement” for nurse practitioners. However, any
alternative interpretation of that regulation is unreasonable. A nurse practitioner who
cannot receive Medicare Part B coverage for the services he or she provides to
beneficiaries has no purpose being enrolled as a supplier in the Medicare program. In
addition, 42 C.F.R. § 424.502 defines enrollment as the process for establishing
eligibility to submit claims for payment to Medicare, and 42 C.F.R. § 424.505 requires
that a supplier be enrolled before submitting claims for payment. Logically, a supplier
who does not meet the specific requirements for submitting a claim for payment to
Medicare may be denied enrollment. Therefore, while section 410.75(b) addresses the
requirements for payment for services that a nurse practitioner provides, the
qualifications of a nurse practitioner in that section must be construed as an enrollment
requirement referred to in section 424.530(a)(1).
Petitioner argues that the regulation setting forth the qualifications of nurse practitioners
only applies to new applicants seeking enrollment in the Medicare program, not those
recertifying enrollment. P. Br at 13-14. I disagree. Section 410.75(b)(1)(i) provides a
categorical standard — national certification — for all nurse practitioners enrolled after
January 1, 2001. See 42 C.F.R. § 410.75(b)(2)-(3). Had the Secretary intended to limit
this standard to only those nurse practitioners newly enrolling in the Medicare program,
she would have said so. I cannot create a new standard for some nurse practitioners or
add a “grandfathering” provision to an unambiguous regulation.

It is undisputed that at the time of her December 2013 enrollment application Petitioner
did not meet all of the Medicare payment qualifications for a nurse practitioner stated in
42 CFR. § 410.75(b)(1). Petitioner, therefore, did not meet all of the enrollment
requirements for a nurse practitioner. The regulations authorized the CMS contractor to
deny Petitioner’s enrollment application. 42 C.F.R. § 424.530(a)(1). The contractor
complied with regulatory procedures for denying an enrollment application by providing
Petitioner an opportunity to submit a CAP within 30 days of the denial notice letter, but
she did not do so. See CMS Ex. 2.

3. Petitioner’s additional arguments are not relevant in this proceeding because
I do not have equitable authority to ignore or not follow an applicable
regulation or declare the Secretary’s regulations ultra vires the Social
Security Act.

Petitioner makes several additional arguments about her case, all of which, however, seek
equitable relief. After laying out the statutory and regulatory history, she argues that the
final regulation at 42 C.F.R. § 410.75 is inconsistent with CMS’ own assertions in the
preamble and with various amendments to the Social Security Act and therefore should
not be enforced against her. P. Br. at 4-7,9. Petitioner also argues that CMS’ contractor
erred in its handling of her enrollment status and information when CMS implemented
the Provider Enrollment Chain and Ownership System (PECOS), resulting in her not ever
being listed in the “original” PECOS. She argues that if CMS had properly advised her
of the national certification requirement prior to 2010, she could have sat for that
certification exam. Finally, Petitioner emphasizes that she poses no risk to the Medicare
program or its beneficiaries. P. Br. at 10-12, 15-16.

Iam without authority to carve out equitable exceptions to the regulatory requirements.
Petitioner’s assertion that the regulation is inconsistent with the Act means that for me to
take any action in Petitioner’s favor, I must declare the regulation ultra vires the Act.

I do not have the authority to do so. Also, as explained above, while there is no dispute
that Petitioner previously participated in the Medicare program without incident, the
regulations do not permit CMS or me to “grandfather in” an individual who does not
meet the regulatory criteria for a nurse practitioner, even if she was an enrolled
practitioner before. Moreover, to the extent Petitioner blames CMS and its contractor for
not properly handling her enrollment in PECOS, she has not demonstrated that there was
any affirmative misconduct on the part of CMS. Any equitable estoppel claims,
therefore, must, and do, fail.

I should note that I have no doubts that Petitioner is a well-respected and capable health
care provider in Kansas. However, the regulatory qualifications for nurse practitioners
establish a basic level of consistency across the Medicare program, and Petitioner does
not meet those qualifications. The level of care she provides and necessity of her services
in her geographic area simply do not permit me to subvert the regulatory standards that
Iam bound to follow. I can only encourage Petitioner to obtain the qualifications she
needs to meet the regulatory standards and later apply to enroll as a nurse practitioner in
the Medicare program so that beneficiaries will soon again benefit from her services.

I grant summary judgment in favor of CMS because, as discussed above, there is no
genuine dispute of any material facts and CMS is entitled to judgment as a matter of law.
See CRDP § 7 (rev. 2009); Fed. R. Civ. P. 56(a). I uphold the denial of Petitioner’s
December 2013 Medicare enrollment application.

/s/
Steven T. Kessel
Administrative Law Judge
